   Case: 4:20-cv-01756-HEA Doc. #: 9 Filed: 03/16/21 Page: 1 of 3 PageID #: 24




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 ROZINA JONES WILLIAMS,                           )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )         No. 4:20CV1756 HEA
                                                  )
 UNEMPLOYMENT SECURITIES,                         )
                                                  )
                 Defendant.                       )

                          OPINION, MEMORANDUM AND ORDER

       Before the Court are three post-dismissal filings by self-represented plaintiff Rozina

Williams: a “Motion in Opposition” (ECF No. 6), a “Motion to Proceed according to Rule 24”

(ECF No. 7), and an “Application to Proceed in District Court without Prepaying Fees and Costs”

(ECF No. 8). On December 15, 2020, the Court ordered plaintiff to file an amended complaint on

a court-provided form and to either pay the filing fee or file a motion to proceed without

prepayment of fees. ECF No. 2. Plaintiff’s response was due by January 5, 2021. No response

was received from plaintiff and the mail sent to her by the Court was returned as undeliverable on

January 11, 2021. ECF No. 3. As a result of plaintiff’s failure to comply with the Court’s Order

and plaintiff’s failure to keep the Court apprised of her change in address as required by the local

rules, this case was dismissed on February 16, 2021. ECF Nos. 4-5.

       On February 23, 2021, plaintiff filed the three motions currently before the Court.

Plaintiff’s “Motion in Opposition” argues that dismissal of this case was in error because the Clerk

of Court failed to properly address the mail that was returned to the Court as undeliverable. ECF

No. 6. Plaintiff states that she has not moved or changed addresses since filing the case, and she

seeks sanctions under Federal Rule 11, due to the mistake. In plaintiff’s second motion, she seeks
   Case: 4:20-cv-01756-HEA Doc. #: 9 Filed: 03/16/21 Page: 2 of 3 PageID #: 25




to proceed with this Court “according to Rule 24” which she explains as “Proceeding in Forma

Pauperis.” ECF No. 7. Plaintiff’s third motion seems to seek the same relief from the Court as

her second motion – the right to proceed in this matter in forma pauperis, or without prepayment

of fees and costs – except the third motion is on a form and contains the required financial

information. ECF No. 8.

       The Court notes that is unclear what caused the mailing error in this case but since plaintiff

clearly received the most recent dismissal filings from the Court, any mailing mistake seems

resolved. Plaintiff’s “Motion in Opposition,” construed as a motion to reopen this case, will be

granted only to the extent that this case will be reopened. No sanctions will be ordered. The Court

will vacate the dismissal orders entered on February 16, 2021.

       Furthermore, plaintiff’s form motion to proceed in forma pauperis in this matter (ECF No.

8) will be granted and her duplicate motion (ECF No. 7) will be denied as moot. The filing fee

will be waived.

       Finally, plaintiff has still not fully complied with the Court’s December 15, 2020 Order.

Plaintiff was directed to file an amended complaint on a court-provided form and no such filing

has been received by the Court. Plaintiff’s initial filing is defective as a complaint because it was

not drafted on a court-provided form. See E.D. Mo. Local Rule 2.06(A). The Court will direct the

Clerk of Court to send plaintiff another blank form complaint which plaintiff must file within

thirty (30) days of this Order. The Court warns plaintiff that the amended complaint will be

reviewed pursuant to 28 U.S.C. § 1915.

       Accordingly,




                                                 2
   Case: 4:20-cv-01756-HEA Doc. #: 9 Filed: 03/16/21 Page: 3 of 3 PageID #: 26




       IT IS HEREBY ORDERED that plaintiff’s “Motion in Opposition” [ECF No. 6] is

GRANTED only to the extent that the dismissal orders entered on February 16, 2020 [ECF Nos.

4 & 5] are VACATED. Plaintiff’s motion is denied in all other respects.

       IT IS FURTHER ORDERED that plaintiff’s “Application to Proceed in District Court

without Prepaying Fees and Costs” [ECF No. 8] is GRANTED and the filing fee is waived.

       IT IS FURTHER ORDERED that plaintiff’s “Motion to Proceed according to Rule 24”

[ECF No. 7] is DENIED as moot.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s form Civil Complaint.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the court-

provided form within thirty (30) days of the date of this Order. Plaintiff is advised that her

amended complaint will take the place of her original complaint and will be the only pleading that

this Court will review.

       Plaintiff’s failure to timely comply with this Order shall result in the dismissal of this

action, without prejudice and without further notice.

       Dated this 16th day of March, 2021.



                                                       HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                                3
